Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 depends on since-cancelled claim 2.  As such, there is insufficient antecedent basis for this limitation in the claim 3.  For the prior art rejection below, it is presumed that claim 3 depends on claim 1.

Claim 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites that the cured hard coating layer comprises a urethane(meth)acrylate oligomer.  However this does not accurately capture the relationship between the hard coating layer and the urethane(meth)acrylate oligomer.  Instead, the hard coating layer is formed by curing a curable composition containing a urethane(meth)acrylate oligomer.
As claims 11-13 depend on claim 10, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 10, claims 11-13 are also held to be rejected.
	
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends on claim 1, which does not provide sufficient antecedent basis for the limitation of “urethane(meth)acrylate oligomer”.  For the prior art rejection below, it is presumed that claim 11 depends on claim 10.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that the cured hard coating layer further comprises “at least one of the group consisting of a (meth)acrylate monomer, a plurality of organic micro particles, a plurality of silica nanoparticles and a leveling agent, or combination thereof”.  However this does not accurately capture the relationship between the hard coating layer and the list of elements listed in the Markush group.  Specifically, it is not the cured hard coating layer that contains the (meth)acrylate monomer; rather it is the curable composition that additionally contains the (meth)acrylate monomer and the other elements.

Claim Objection
The Markush Group in claim 13 is not proper.  It is suggested that this Markush Group be amended to read “further comprises at one member selected from the group consisting of a (meth)acrylate monomer, a plurality of organic micro particles, a plurality of silica nanoparticles, [[and]] a leveling agent, and a [[or]] combination thereof”.

Allowable Subject Matter
Assuming the various 35 U.S.C. 112(b) issues and the objection to claim 13 are addressed, claim 13 would be allowable if a) it is rewritten in independent form including all of the limitations of the base claim and any intervening claims and b) it is to recite that the curable composition comprises a plurality of organic micro particles and a plurality of silica nanoparticles.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6, 7, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2020/0192001 A1 (“Sakakibara”) as evidenced by U.S. 2016/0033042 A1 (“Minagawa”).
Applicant cannot rely upon the certified copy of the foreign priority application of the instant application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.  
Furthermore, even if Applicant were to perfect the priority of the instant application, it is noted that foreign application JP 2018/020018, filed on 7 February 2018 and whose disclosure is relied upon in Sakakibara, appears to fully support the portions of the 
Considering claim 1, Sakakibara discloses a multilayered film structure that comprises a substrate, a hard coat on the substrate, and an antireflection layer located on the hard coat (Sakakibara ¶ 0023), wherein the hard coat is a cured layer (id. ¶ 0025).  Sakakibara discloses that the antireflection layer is made by curing a composition containing curable acrylates, low-refractive index particles in the form of hollow silica having particle diameter of 50 – 70 nm, photoinitiator, and a fluorine-containing curable compound (id. ¶ 0033-0034, 0036, 0037, and 0038-0039), wherein the fluorine-containing curable compound may be Shin-Etsu KY-1203, which is not only taught but also used in the preferred embodiments (e.g. id. Working Example 3).  Furthermore, it is noted that reflectance of the multilayered film structure may be 1.5% or less, with specific examples of 1.3% (e.g. id. Working Example 3).  
As evidenced by the teachings of Minagawa, Shin-Etsu KY-1203 not only is a mixture of compounds respectively represented by Formulae I and II in claim 1 but is also the exemplary additive used in the instant application.  Therefore, teaching re: inclusion of Shin-Etsu KY-1203 would read on the claimed leveling agent.  Sakakibara thus anticipates all limitations of claim 1
Considering claim 3, KY-1203 has the attributes recited in claim 3 (refer to ¶ 0122-0123 of Minagawa).
Considering claim 4, at least the amount of KY-1203 used in Example 3 of Sakakibara is ~17 wt% of the curable resin component.
Considering claim 6, as discussed above, the hollow silica has diameter of 50 – 70 nm, which falls within the claimed range.
Considering claim 7, the amount of silica used in Example 3 of Sakakibara is ~122 wt% that of the amount of curable resin used.
Considering claim 15, Sakakibara discloses that the multilayered film structure may be provided on a surface of a display (id. ¶ 0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara as evidenced by Minagawa.
Considering claim 5, petaerythritol tri(meth)acrylate and pentaerythritol tetra(meth)acrylate are taught as monomers suitable for forming the binder of the . ¶ 0034).  Given the substantial similarities between the multilayered film of Sakakibara and the anti-reflective film of the instant application, Sakakibara is analogous.  Given that Sakakibara expressly discloses the usage of these monomers, using them to form the antireflection layer is considered to be obvious.
Considering claim 9, Sakakibara discloses the usage of hydroxycyclohexyl phenyl ketone (id. ¶ 0015 and 0037).
Considering claim 10, Sakakibara discloses that hard coat may be formed by curing a composition containing urethane (meth)acrylate oligomer and an initiator (id. ¶ 0015, 0025, and 0026).

Claims 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakakibara as evidenced by Minagawa, as applied to claim 1 above, and further in view of U.S. 2010/0020398 A1 (“Horio”).  Rejection of claims 10-12 is further evidenced by the teachings of U.S. 2014/0044891 A1 (“Shibata”).
Considering claim 8, though Sakakibara discloses the usage of photoinitiators, it is silent regarding the amount to be included in the antireflection layer.  Both Shibata and Sakakibara are analogous, as both are directed to optical laminates having a hard coat and a low refractive index layer located thereupon (field of endeavor of instant application).  
Horio teaches an optical laminate comprising a light-transparent base material, a hard coat layer, and a low-refractive index layer, in the aforementioned order (Horio abs.), these layers respectively map onto the claimed base film, the hard coating layer, and low refractive layer.  Re: the low-refractive index layer, Horio discloses that it is formed by id. ¶ 0061), hollow SiO2 (id. ¶ 0042-0043), and a photoinitiator (id. ¶ 0069), wherein the curable resin of the low-refractive index layer may contain monomers such as pentaerythritol tri(meth)acrylate.  Horio is analogous, for being from the same field of endeavor (antireflection laminate comprising a hard coat layer and a low refractive index layer).  Furthermore, given the substantial similarities between the multilayered film of Sakakibara and the laminate of Horio, person having ordinary skill in the art has reasonable expectation of success that teaching from Horio may be applied to Sakakibara.  Specifically, Horio teaches that the amount of photoinitiator contained in the low refractive layer (whose purpose is the same as that of the antireflection layer of Sakakibara) is 0.1 to 10 phr (id. ¶ 0065).  Person having ordinary skill in the art would have been motivated to use photoinitiator in the antireflection layer at 0.1 to 10 phr, as Horio is considered to have demonstrated that it is known to use this amount of photoinitiator in an antireflective layer of an optical coating.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular material is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.  0.1 to 10 phr overlaps the claimed range, and it would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 11, re: the hard coat layer, Horio teaches that it comprises the cured product of a composition comprising curable acrylates, in particular urethane (meth)acrylates used in conjunction with other acrylates (id. ¶ 0077).  In particular, Horio id. ¶ 0079 and various examples), which is a decafunctional urethane acrylate oligomer having molecular weight of 2,000 (¶ 0131 of Shibata).
Considering claim 12, given that the type of urethane (meth)acrylate used in Horio (in particular UV 1700B) is substantially similar to the type of urethane(meth)acrylate used in the instant application, the property as recited in claim 12 is considered to flow naturally from the selection of the urethane(meth)acrylate.
Considering claim 14, ¶ 0166 of Horio is directed to a polarizing plate having located thereon an optical laminate having the structure of Horio.  Given that the multilayered film of Sakakibara has a similar structure (with a transparent substrate, a hard coat layer, and an antireflection layer), person having ordinary skill in the art would have been motivated to apply the multilayered film of Sakakibara to a polarizer, for the multilayered film of Sakakibara confers many advantages conferred by the laminate of Horio.

Response to Arguments
Applicant's arguments with respect to all prior art rejections relying upon at least Horio and WO ‘099 (pg. 7 ¶ 1+ of response filed 11 January 2021, henceforth “Response”) have been fully considered and are persuasive.  While it is noted that none of the arguments contained in the Response per se is deemed persuasive, the amendment to claim 1 does require a reconsideration of the relative performance of the working examples vis-à-vis the comparative examples (as the scope of claim 1 is now considered to be commensurate with that of the working examples).  Specifically, the difference between Comparative Example 4 and Working Example 3 is considered to have demonstrated that 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781